Citation Nr: 1000180	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-31 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 
1971.  His awards include the Bronze Star Medal and the 
Combat Infantry Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that continued a 50 percent rating for PTSD.  
Also on appeal is a February 2008 RO rating decision that 
denied entitlement to a TDIU.

The Veteran testified at a hearing before an RO Decision 
Review Officer (DRO) in January 2009, and he testified before 
the undersigned Veterans Law Judge in a hearing at the RO in 
September 2009.  Transcripts of both hearings are associated 
with the claims files.  


FINDINGS OF FACT

1.  The impairment from the Veteran's PTSD most closely 
approximates occupational and social impairment with 
deficiencies in most areas.

2.  The Veteran's service-connected disability renders him 
unable to secure or follow a substantially gainful occupation 
consistent with his education and occupational background. 





CONCLUSIONS OF LAW

1.  The criteria for an evaluation for PTSD of 70 percent, 
but not more, are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a TDIU are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to an increased rating for 
his service-connected PTSD and also asserts entitlement to a 
TDIU.  The Board will initially discuss certain preliminary 
matters and will then address the pertinent law and 
regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The Court further held that VA failed to demonstrate that 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 
401, 116 Stat. 2820, 2832) (providing that '[i]n making the 
determinations under [section 7261(a)], the Court shall...take 
due account of the rule of prejudicial error')."  

With respect to the TDIU claim, the Board notes the record 
reflects that the Veteran has been provided adequate notice, 
to include notice with respect to the effective-date element 
of the claim.  In addition, the evidence currently of record 
is sufficient to substantiate his claim.  Therefore, no 
further development is required before the Board decides that 
issue.

In regard to the claim for increased rating for PTSD, the 
record reflects the Veteran was provided all required notice 
by a letter in December 2006, prior to issuance of the rating 
decision on appeal in April 2007.  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claims on appeal.  In 
this regard, the Board notes that service treatment records 
(STRs) and VA treatment records were obtained.  The Veteran 
was afforded appropriate VA examinations.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate increased 
rating claim, and the Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  

Evaluation of PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The rating criteria are as follows.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The instant claim for increased rating was received in August 
2006.  

VA outpatient mental health clinic (MHC) treatment notes 
during the period August 2005 to January 2007 generally show 
normal speech, perception and cognition.  There was absence 
of homicidal or suicidal ideation.  The Veteran's affect was 
generally constricted, and his mood anxious and dysthymic.  
Global Assessment of Functioning (GAF) scores during the 
period were within the range of 51-60 (moderate symptoms).

The Veteran had a VA PTSD examination in January 2007, 
performed by a psychologist who reviewed the claims files in 
conjunction with the examination.  Since the Veteran's last 
examination in October 2000, the Veteran had not had any 
psychiatric hospitalization but had been in continuous 
outpatient PTSD counseling.  The Veteran was currently taking 
five psychotropic medications.  During the interview the 
Veteran was appropriately dressed and groomed, and he was 
oriented times three.  The Veteran appeared to have 
tangential thinking, and it was hard to get him to focus.  
His speech was normal in rate and rhythm but had a pressured 
quality when the Veteran was obviously becoming angry, at 
which time the Veteran also became unnecessarily loud.  The 
Veteran's affect was inappropriate at times due to anger.  
His thought process was fairly normal in rate and flow and 
did not appear to be illogical, but associations were 
somewhat loose and thought contents were sometimes 
disorganized.  The Veteran did not appear to have overt 
delusions or hallucinations, but he experienced dissociative 
flashbacks that resembled these.  The Veteran exhibited anger 
but denied suicidal or homicidal ideation.  He did not 
demonstrate or describe any obsessive or ritualistic behavior 
that would interfere with his routine activities, and he 
demonstrated the capability to maintain minimal personal 
hygiene and other basic activities of daily living (ADLs).  
The Veteran endorsed panic attacks, which the examiner 
characterized as having a strong agoraphobic component; he 
also endorsed periods of depression, depressed mood and 
anxiety.  The examiner also noted significant sleep 
impairment, which was alleviated to some degree by 
medications.  The examiner assigned a current GAF score of 
51.

MHC notes dating from January 2007 to August 2007 show 
continued absence of violent ideation and generally normal 
cognition, but his mood continued to be anxious and he 
exhibited impaired concentration and excessive irritability.  
GAF scores during the period continued to be in the range of 
51-60.

In August 2007 the Veteran announced to his VA therapist that 
he had quit his job over anger management issues.  During the 
session the Veteran exhibited paranoid and persecutory 
interpretation of past interactions with his caregivers, 
although he calmed down before leaving the clinic.

MHC notes dating from August 2007 to March 2008 show the 
Veteran initially reported decreased stress since leaving his 
job, but eventually he began to experience stress worrying 
about financial matters.  GAF scores continued in the range 
of 51-60.

The Veteran's VA psychologist submitted a letter in March 
2008 stating the Veteran's PTSD made him unemployable for any 
job.  The psychologist stated he was assigning a GAF score of 
45 from that date.

The Veteran underwent a VA PTSD examination in April 2008 by 
a VA psychologist other than his usual therapist.  The 
examiner reviewed the claims file and noted the Veteran's 
history, including regular PTSD counseling plus a regimen of 
five psychotropic medications.  The Veteran denied any 
inpatient hospitalizations since the last examination.  The 
Veteran was able to tend to his personal needs, to shop, and 
to drive, although he rarely interacted with his family and 
had no friends.  The Veteran endorsed hypervigilance, 
exaggerated startle response, and avoidance of stimuli such 
as war news or war stories.  The Veteran reported his sleep 
had improved with medication but he still had disturbing 
dreams.  The Veteran also endorsed occasional flashbacks.  He 
said irritability and anger were still present, but had 
improved since his retirement.

On examination the Veteran was alert and oriented, and he was 
able to engage effectively in spontaneous conversation.  His 
speech was appropriate in volume, but he exhibited 
considerable anxiety during interview consistent with his 
self-reported "nervousness."  His thought process was 
logical and goal-oriented, and thought content was devoid of 
delusions, hallucinations, obsessive-compulsive tendencies or 
homicidal or suicidal ideation.  In regard to PTSD symptoms, 
there was some slight improvement in his overall sleep with 
the current medication regimen, but there was no appreciable 
remission of the other symptoms including extreme 
hypervigilance and startle response, isolation and 
withdrawal, flashbacks during the day, poor concentration and 
decision-making, and avoidance of stimuli.  The examiner 
assigned a current GAF score of 45, and stated the Veteran's 
combined PTSD symptoms had resulted in significant and 
serious impairments in terms of his ability to effectively 
relate to others within interpersonal and social settings as 
well as occupational functioning.

A June 2008 letter from the Veteran's former employer states 
the Veteran was a dedicated employee but was unable to cope 
with any changes in his work routine.  The Veteran was also 
very sensitive to loud noises and would sometimes drop to the 
ground.

The Veteran's brother and sister-in law submitted letters in 
July 2008 stating the Veteran had never married and had no 
non-family close friends.  The Veteran lived by himself in a 
small dwelling and spent most of his time by himself; he 
generally shunned family unless carefully, gently and 
persistently coaxed.  Since retirement from the workforce the 
Veteran resisted efforts to engage him in charitable or civic 
organizations to fill his time, since isolation was 
preferable to the stress of personal interaction.  The 
Veteran had mood swings but never exhibited harmful intent.  

MHC notes dating from March 2008 to January 2009 generally 
show fair response to medication but without full symptom 
resolution; specifically, the Veteran continued to have 
problems with anger management and distrust of authority 
figures including his therapist.  GAF scores assigned during 
the period were in the range of 41-50.

The Veteran testified before the DRO in January 2009 that his 
exaggerated startle response had caused him to dive for cover 
in response to stimuli such as low-flying aircraft.  Despite 
medication, he continued to stay within the protective 
environment of his apartment and to feel anxious in a crowded 
situation.  

The Veteran testified before the Board in September 2009 that 
he experiences daily anxiety that interferes with normal 
functioning.  He is able to sleep for approximately 12 hours 
thanks to his medication.  He Veteran startles at noises, not 
just loud noises but unexpected sounds like a click.  He 
experiences anger outbursts on a monthly basis.  He does not 
socialize, but goes to the movies a lot and also does his own 
shopping and cooking.  The Veteran attends family functions 
with his two brothers and his sister-in-law but generally 
does so with a depressed mood.  He has a general restlessness 
that prevents him from concentrating on a given task and 
causes him to drive around or walk around. 

On review of the evidence above, the Board finds the 
impairment from the Veteran's PTSD most closely approximates 
occupational and social impairment with deficiencies in most 
areas, including work, school, family relations, judgment, 
thinking, and mood.  Competent medical opinion of record 
shows the Veteran is unemployable due to his PTSD, and 
objective lay evidence of record shows the Veteran has no 
social life and only limited family life due to his symptoms.  
Thus, the criteria for the 70 percent rating are met.

Of the symptoms associated with the 70 percent rating, the 
Veteran has exhibited impaired impulse control, difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting), and inability to establish and maintain 
effective relationships.  Although he did not demonstrate the 
entire spectrum of symptoms associated with the rating, his 
overall level of impairment is within the criteria for the 
higher rating.

The Board has also considered the Veteran's GAF scores, which 
were in the range of 51-60 prior to March 2008 and 45 
thereafter.  

The GAF score records the clinician's judgment of the 
individual's overall level of functioning, with 100 
representing a high level of functioning and no psychiatric 
symptoms.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, D.C., American Psychiatric 
Association, 1995.  While the GAF score is not the sole basis 
for assigning a disability rating, it provides a clinical 
indicator of the patient's functional ability.

GAF scores between 41 and 51 indicate serious symptoms or any 
serious impairment in social, occupational or school 
functioning.  GAF scores from 51 to 60 indicate moderate 
symptoms or moderate difficulty in functioning.  Quick 
Reference, supra, pg. 46-47.  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).   However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).

In this case, the GAF score of 45, combined with the comments 
of two different VA psychologists, is consistent with a 
rating of 70 percent.

The Board has also considered whether a rating of 100 percent 
may be assigned.  However, neither the medical evidence of 
record nor the lay evidence submitted by the Veteran 
demonstrates that any of the criteria for such a rating are 
met.  Specifically, the Veteran is not shown to have 
occupational and social impairment that more nearly 
approximates total than deficiencies in most areas, and he 
demonstrated by his personal testimony before the Board that 
the symptoms associated with the 100 percent rating are not 
present.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a schedular rating in excess of 70 
percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above, the 
Board has carefully considered the Veteran's account of his 
symptoms in the form of his testimony and his correspondence 
to VA; the Board has also considered the lay statements 
submitted by the Veteran's family members.

"A layperson can certainly provide an eyewitness account of 
a veteran's visible symptoms."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In this case, allowing the 
Veteran and his family full credibility, the lay evidence of 
record supports the Board's grant of a higher rating of 70 
percent, but nothing therein shows entitlement to a 100 
percent rating.
 
The Board accordingly finds the criteria for a rating of 70 
percent, but not more, are met.  The Veteran's appeal is 
granted to that extent.
 
Entitlement to a TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate, "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability if the service-
connected disability is rated at 60 percent or more.  38 
C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability, "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2009).

The Board's action above has granted a 70 percent evaluation 
for PTSD, which is the Veteran's only service-connected 
disability.  He accordingly meets the schedular criteria for 
a TDIU, and the Board's consideration thus turns to whether 
the Veteran is unable to secure or follow a substantially 
gainful occupation as a result of his PTSD. 

The Veteran had a VA PTSD examination in January 2007, 
performed by a psychologist who reviewed the claims file in 
conjunction with the examination.  The Veteran reported he 
had a degree in journalism from Ohio State University.  The 
Veteran worked in coal mines in various capacities and also 
worked as a non-certified teacher.  The Veteran was currently 
working full-time as a courier for the local mental health 
clinic; he had wanted to work directly with the mentally 
retarded population but was unable to do so because it 
aroused his PTSD symptoms.  The Veteran asserted that many of 
his problems in past jobs had been due to him losing his 
temper and expressing himself in loud ways.  The examiner 
stated the Veteran had obvious difficulty with impaired 
impulse control, which had certainly interfered with his 
ability to maintain stability vocationally and may also be at 
least part of the reason he had never been able to utilize 
his college education in obtaining employment  

VA MHC notes dated from January 2007 to August 2007 show the 
Veteran was employed during the period, although the Veteran 
complained during counseling sessions of conflicts with his 
supervisor.  In August 2007 the Veteran announced to the 
therapist that he had just quit his job due to stress issues.

The Veteran's formal claim for a TDIU was received in 
November 2007.

A VA MHC note dated in November 2007, written by a 
psychologist, reviews the Veteran's employment history and 
states the Veteran had difficulty working under pressure or 
accomplishing tasks that required attention and 
concentration.  In spite of these factors the Veteran 
remained employed as long as his PTSD symptoms were not 
significantly exacerbated.  It had only been recently that 
the stress had caused him to retire.

The same VA psychologist submitted a letter in March 2008 
stating the Veteran was demonstrably unemployable for any job 
due to PTSD.

The Veteran underwent a VA PTSD examination in April 2008 by 
a VA psychologist other than his usual therapist.  The 
examiner stated with respect to potential employability that 
he would not consider the Veteran to be capable of 
competitive employment on either a part-time or full-time 
basis.

On review of the evidence above the Board finds the evidence 
shows the Veteran's service-connected PTSD renders him 
unemployable.  Accordingly, the criteria for a TDIU are met.  


	(CONTINUED ON NEXT PAGE)



	

ORDER

Entitlement to a rating of 70 percent, but not higher, for 
PTSD is granted, subject to the criteria applicable to the 
payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


